UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
Clint Tess

Plaintiff,

-against- AFFIDAVIT OF
SERVICE
City of New York et als
18 CV 6542
Defendants.
x

I, Tyrin Torres, being duly sworn deposes and says:

1. I am not a party to this action, I am over 18 years of age, and I reside in the

State of New York.

2. On August 26, 2019 at approximately 12:07 a.m., I served the summons and
comphint in this matter on P.O. Jose Holgun by delivering a copy of same to P.O. Williams, A
black male between the age of forty and forty-five and thirty , a person of suitable age and discretion
at defendant’s actual place of business, the 60" Precinct, within the state of New York, 2951 8"

Street, New York, New York, 11224.

3. Thereafter, I mailed a copy of the summons and complaint post paid by first
class mail properly addressed to the defendant at the aforementioned address in an envelope marked
personal and confidential and not indicating that the communication was from an attorney or
concerned an action against the defendant and deposited said envelope in a post office official

depository under exclusive care of the United States Postal Service.
Dated: New York, New York —TA
September 72-2019 ,
Tyritt Torres
2 af
Sworm to me on _* _ day
of September 2019

/bLE=™

 

NOTARY PUBLIC

ANAL

Bo MAR “ny,
so Or” grate NS.
> &/ oF NEW YORK *\

' NOTARY PUBLIC |

Bl Quilted New Yoo Coumty fF
\  0@MAg220272 A
N oS
2S

LRH
AP
we

\
4%

 

 

quutilisy
TA

om
pe

wv
sy
/

ofS BPRS
MIT
